Exhibit 99.14 NOTICE OF MEETING AND MANAGEMENT INFORMATION CIRCULAR for the ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS to be held on MARCH 25, 2010 SANDSPRING RESOURCES LTD. NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 25, 2010 NOTICEISHEREBYGIVENthat the annual and special meeting (the "Meeting") of shareholders of Sandspring Resources Ltd. (the "Company") will be held at the offices of Cassels Brock & Blackwell LLP, 2100 Scotia Plaza, 40 King Street West, Toronto, Ontario, on Thursday, March 25, 2010 at 9:00 a.m. (Toronto time) for the following purposes: 1. to receive and consider the audited financial statements of the Company for the financial years ended December 31, 2008 and 2007 and the reports of the auditors thereon; 2. to elect directors of the Company for the ensuing year; 3. to appoint the auditors for the ensuing year and to authorize the directors to fix their remuneration; 4. to consider, and if thought fit, to pass an ordinary resolution to ratify, confirm and approve the Company's stock option plan, as more particularly described in the accompanying management information circular; 5. to consider, and if thought fit, to pass a special resolution to approve the continuance (the "Continuance") of the Company into the Province of Ontario pursuant to the provisions of the BusinessCorporationsAct (Ontario), to amend the Company's articles of incorporation upon the Continuance, and to repeal the existing by-law of the Company and adopt a new by-law of the Company in connection with the Continuance, as more particularly described in the accompanying management information circular; 6. to consider, and if thought fit, to pass a special resolution to empower the directors of the Company to determine by resolution the number of directors of the Company within the minimum and maximum number set forth in the articles and the number of directors to be elected at the annual meeting of shareholders of the Company, as more particularly described in the accompanying management information circular; and 7. to transact such further business as may properly come before the Meeting or any adjournment or postponement thereof. DATEDthis 18thday of February, 2010 BY ORDER OF THE BOARD OF DIRECTORS (signed) "Richard A. Munson" Richard A. Munson Chief Executive Officer and Corporate Secretary This notice is accompanied by the management information circular, the form of proxy, the supplemental mailing list return card, and the audited financial statements, including the reports of the auditors thereon, and management's discussion and analysis of the Company for the financial years ended December 31, 2008 and 2007. If you are a registeredshareholderof the Company and are unable to attend the Meeting in person, please properly complete, sign, date and return the enclosed form of proxy to the Company's Registrar and Transfer Agent, Computershare Trust Company of Canada, Attention: Proxy Department, by mail at: 100 University Ave., 9th Floor, Toronto, Ontario M5J 2Y1, or by fax at: (416) 263-9524 or 1 (866) 249-7775. Proxies must be received no later than 9:00 a.m. (Toronto time) on Tuesday, March 23, 2010, or if the meeting is adjourned or postponed, no later than 48 hours preceding the time of such adjourned or postponed meeting (excluding Saturdays, Sundays and statutory or civic holidays in the City of Toronto, Ontario). If you are a non-registeredshareholderof the Company and receive these materials through your broker or through another intermediary, please complete and return the materials in accordance with the instructions provided to you by your broker or such other intermediary.
